DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 27 October 2020 is acknowledged.  Claims 7 and 14 have been cancelled.  Claims 1, 3, 9, 15, and 16 have been amended.  Claim 17 has been added.  Claims 1-6, 8-13, and 15-17 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (US Patent Application Publication 2012/0313152, hereinafter Yokoi ‘152) in view Shishido et al. (US Patent Application Publication 2016/0274699, hereinafter Shishido ‘699) and Moriguchi et al. (US Patent Application Publication 2010/0237355, hereinafter Moriguchi ‘355).
With respect to claim 1, Yokoi ‘152 teaches (FIG. 3B) a thin film transistor substantially as claimed, comprising:
	a substrate (400) ([0123]);
a gate electrode (410) supported by the substrate (400) ([0123]);
a gate insulating layer (406) covering the gate electrode (410) ([0123]);
a semiconductor layer (404) being provided on the gate insulating layer (406) and having a crystalline silicon region (the entire semiconductor layer is crystalline), the crystalline silicon region including a first region (404a), a second region (404b), and a channel region (404c) located between the first region (404a) and the second region (404b), such that the channel region (404c), the first region (404a), and the second region (404b) overlap the gate electrode (410) via the gate insulating layer (406) ([0123]);
an insulating protection layer (416) disposed on the semiconductor layer (404) so as to cover the channel region (404c) and allow the first region (404a) and the second region (404b) to be exposed ([0123, 0138]);
a source electrode (405a) electrically connected to the first region (404a) ([0123]); and
a drain electrode (405b) electrically connected to the second region (404b) ([0123]), wherein
the channel region (404c) is lower in crystallinity than the first region (404a) and the second region (404b) ([0111]).
Thus, Yokoi ‘152 is shown to teach all the features of the claim with the exception of:

a first contact layer being disposed between the first region and the source electrode and connecting the source electrode and the first region; and
a second contact layer being disposed between the second region and the drain electrode and connecting the drain electrode and the second region, wherein
the first contact layer and the second contact layer each include an n+ silicon layer containing an n type impurity, and
the first contact layer and the second contact layer are disposed apart from each other, when viewed from a normal direction of the substrate, a part of the first contact layer overlaps a part of an upper surface of the insulating protection layer and a part of the second contact layer overlaps another part of the upper surface of the insulating protection layer.
However, Shishido ‘699 teaches silicon as an art-recognized equivalent substitute for an oxide semiconductor for use as a channel layer of a thin film transistor ([0158]).  The thin film transistor of Yokoi ‘152 uses an oxide semiconductor channel ([0123]).  Shishido ‘699 teaches a thin film transistor that may use either an oxide semiconductor channel ([0159]) or a silicon channel ([0182]).  Further, when the silicon channel is used for a pixel, aperture ratio of the pixel can be improved ([0182]).  It has been held as obvious substituting equivalents known for the same purpose.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.  Shishido ‘699 demonstrates both oxide semiconductors and silicon are known equivalents for their use as channel materials of a thin film transistor.
+ silicon contact layer (15) being disposed entirely beneath a source electrode (17) ([0089]); and a second n+ silicon contact layer (16) being disposed entirely beneath a drain electrode (18) ([0089]), wherein the first contact layer (15) and the second contact layer (16) are disposed apart from each other, and when viewed from a normal direction of the substrate (13), a part of the first contact layer (15) overlaps a part of an upper surface of an insulating protection layer (19) ([0089, 0120]) and a part of the second contact layer (16) overlaps another part of the upper surface of the insulating protection layer (19) to increase the on-current value and decrease the off-current ([0112]).  This would result in the first contact layer (15) of Moriguchi ‘355 being disposed between the first region (404a) and the source electrode (405a) of Yokoi ‘152 and connecting the source electrode and the first region; and the second contact layer (16) of Moriguchi ‘355 being disposed between the second region (404b) and the drain electrode (405b) of Yokoi ‘152 and connecting the drain electrode and the second region.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor layer of Yokoi ‘152 of silicon as taught by Shishido ‘699 as an art-recognized equivalent substitution known for the same purpose as a channel material for a thin film transistor, a channel material that when used for a pixel, aperture ratio of the pixel can be improved; and to have formed the thin film transistor of Yokoi ‘152 further comprising a first contact layer being disposed between the first region and the source electrode and connecting the source electrode and the first region; and a second contact layer being disposed between the second region and the drain electrode and connecting the drain + silicon layer containing an n type impurity, and the first contact layer and the second contact layer are disposed apart from each other, when viewed from a normal direction of the substrate, a part of the first contact layer overlaps a part of an upper surface of the insulating protection layer and a part of the second contact layer overlaps another part of the upper surface of the insulating protection layer as taught by Moriguchi ‘355 to increase the on-current value and decrease the off-current.

With respect to claim 2, Yokoi ‘152, Shishido ‘699, and Moriguchi ‘355 teach the device as described in claim 1 above, but primary reference Yokoi ‘152 does not explicitly teach the additional limitation wherein an average crystal grain size in the channel region is smaller than an average crystal grain size in the first region and the second region.
However, Moriguchi ‘355 teaches a microcrystalline semiconductor material for a channel layer (14) because it displays excellent on-current characteristics ([0046]).  The semiconductor layer (400) of Yokoi ‘152 teaches crystalline semiconductor regions (404a-404c), wherein the crystallinity of the channel region (404c) is lower than the crystallinity of the first (404a) and second (404b) regions ([0111, 0123]).  Microcrystalline semiconductor materials have a lower crystallinity and smaller crystal grain size than other crystalline semiconductor materials.  One of ordinary skill in the art could form the channel region (404c) of Yokoi ‘152 of a microcrystalline semiconductor material such as the one taught in Moriguchi ‘355 to achieve excellent on-current characteristics, and this would result in wherein an average crystal grain size in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed an average crystal grain size in the channel region of Yokoi ‘152, Shishido ‘699, and Moriguchi ‘355 smaller than an average crystal grain size in the first region and the second region as taught by Moriguchi ‘355 to provide excellent on-current characteristics.

With respect to claim 5, Yokoi ‘152, Shishido ‘699, and Moriguchi ‘355 teach the device as described in claim 1 above, with primary reference Yokoi ‘152 teaching the additional limitation wherein a part of the insulating protection layer (416) is located between the semiconductor layer (404) and the source electrode (405a), and another part of the insulating protection layer (416) is located between the semiconductor layer (404) and the drain electrode (405b) ([0123]).
Thus, Yokoi ‘152 is shown to teach all the features of the claim with the exception of wherein the semiconductor layer is silicon.
However, Shishido ‘699 teaches silicon as an art-recognized equivalent substitute for an oxide semiconductor for use as a channel layer of a thin film transistor ([0158]).  The thin film transistor of Yokoi ‘152 uses an oxide semiconductor channel ([0123]).  Shishido ‘699 teaches a thin film transistor that may use either an oxide semiconductor channel ([0159]) or a silicon channel ([0182]).  Further, when the silicon channel is used for a pixel, aperture ratio of the pixel can be improved ([0182]).  It has been held as obvious substituting equivalents known for the same purpose.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.  Shishido ‘699 demonstrates both oxide semiconductors and silicon are known equivalents for their use as channel materials of a thin film transistor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor layer of Yokoi ‘152, Shishido ‘699, and Moriguchi ‘355 of silicon as taught by Shishido ‘699 as an art-recognized equivalent substitution known for the same purpose as a channel material for a thin film transistor, a channel material that when used for a pixel, aperture ratio of the pixel can be improved.

With respect to claim 6, Yokoi ‘152, Shishido ‘699, and Moriguchi ‘355 teach the device as described in claim 1 above, but primary reference Yokoi ‘152 does not explicitly teach the additional limitation wherein an angle of inclination of a side face of the insulating protection layer is 60° or more.
However, Moriguchi ‘355 teaches (FIG. 3) an insulating protection layer (19) having an angle of inclination of a side face of 60° or more (the angle of inclination of the side face is ~90°) to protect the channel during subsequent processing ([0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed an angle of inclination of a side face of the insulating protection layer of Yokoi ‘152, Shishido ‘699, and Moriguchi ‘355 60° or more as taught by Moriguchi ‘355 to protect the channel during subsequent processing.

With respect to claim 8, Yokoi ‘152, Shishido ‘699, and Moriguchi ‘355 teach a display apparatus substantially as claimed, comprising:
a plurality of thin film transistors, each of which being the thin film transistor of claim 1 (Yokoi ‘152; [0153]); and
a displaying region (4002) having a plurality of pixels (4002 is the pixel portion) ([0154]), wherein
the plurality of thin film transistors (4010) is respectively disposed in the plurality of pixels ([0164]).

With respect to claim 15, Yokoi ‘152 teaches wherein, when viewed from the normal direction of the substrate (400), a part of the source electrode (405a) overlaps a part of an upper surface of the insulating protection layer (416) and a part of the drain electrode (405b) overlaps another part of the upper surface of the insulating protection layer (416) ([0123]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi ‘152, Shishido ‘699, and Moriguchi ‘355 as applied to claim 1 above, and further in view of Matsushima et al. (WIPO Publication 2017/046932, hereinafter Matsushima ‘932; relying on national stage entry US Patent Application 2018/0212065 for translation and citations) of record.
With respect to claims 3 and 4, Yokoi ‘152, Shishido ‘699, and Moriguchi ‘355 teach the device as described in claim 1 above, but primary reference Yokoi ‘152 does not explicitly teach the additional limitations wherein, the channel region includes 
However, Matsushima ‘932 teaches (FIG. 1) a silicon semiconductor layer (14) comprising a channel region (143) having a lower crystallinity than a polycrystalline first region (left side 142) and a polycrystalline second region (right-side 142) ([0024-0025]), and further comprising an amorphous silicon region (141) ([0028]) to provide a thin film transistor having properly adjusted properties (e.g. electron mobility, leakage current, etc.) by adjusting crystallinity of a polycrystalline silicon ([0005-0006]).
Further, Moriguchi ‘355 teaches a microcrystalline semiconductor material for a channel layer (14) because it displays excellent on-current characteristics ([0046]).  The semiconductor layer (400) of Yokoi ‘152 teaches crystalline semiconductor regions (404a-404c), wherein the crystallinity of the channel region (404c) is lower than the crystallinity of the first (404a) and second (404b) regions ([0111, 0123]).  Matsushima ‘932 teaches a similar arrangement as described above.  Microcrystalline semiconductor materials have a lower crystallinity than other crystalline semiconductor materials.  One of ordinary skill in the art could form the channel region (404c) of Yokoi ‘152 or the channel region (143) of Matsushima ‘932 of a microcrystalline semiconductor material such as the one taught in Moriguchi ‘355 to achieve excellent on-current characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first region and the second region of Yokoi ‘152, Shishido ‘699, and Moriguchi ‘355 including polycrystalline .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi ‘152, Shishido ‘699, and Moriguchi ‘355 as applied to claim 1 above, and further in view of Matsushima ‘932, Niira et al. (US Patent Application Publication 2013/0040414, hereinafter Niira ‘414) of record and Yudasaka et al. (US Patent 5,563,427, hereinafter Yudasaka ‘427) of record.
With respect to claim 12, Yokoi ‘152, Shishido ‘699, and Moriguchi ‘355 teach the device as described in claim 1 above, but primary reference Yokoi ‘152 does not explicitly teach the additional limitations wherein, the channel region is a microcrystalline silicon region which has a crystallization rate Xc of less than 90% but not less than 50%; and the first region and the second region are polycrystalline silicon regions each of which has a crystallization rate Xc of 90% or more.
However, Matsushima ‘932 teaches (FIG. 1) a silicon semiconductor layer (14) comprising a channel region (143) having a lower crystallinity than a polycrystalline first region (left side 142) and a polycrystalline second region (right-side 142) ([0024-0025]) to provide a thin film transistor having properly adjusted properties (e.g. electron 
Further, Moriguchi ‘355 teaches a microcrystalline semiconductor material for a channel layer (14) because it displays excellent on-current characteristics ([0046]).  The semiconductor layer (400) of Yokoi ‘152 teaches crystalline semiconductor regions (404a-404c), wherein the crystallinity of the channel region (404c) is lower than the crystallinity of the first (404a) and second (404b) regions ([0111, 0123]).  Matsushima ‘932 teaches a similar arrangement as described above.  Microcrystalline semiconductor materials have a lower crystallinity than other crystalline semiconductor materials.  One of ordinary skill in the art could form the channel region (404c) of Yokoi ‘152 or the channel region (143) of Matsushima ‘932 of a microcrystalline semiconductor material such as the one taught in Moriguchi ‘355 to achieve excellent on-current characteristics.
Still further, Niira ‘414 teaches a crystallization rate of at least 50% and no greater than 70% as art-recognized crystallization rates for a microcrystalline silicon film ([0075]).
Still further, Yudasaka ‘427 teaches a crystallization rate of preferably greater than 90% as art-recognized crystallization rates for a polycrystalline silicon film (col. 18, ln. 39-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the channel region of Yokoi ‘152, Shishido ‘699, and Moriguchi ‘355 as a microcrystalline silicon region as taught by Moriguchi ‘355 to achieve excellent on-current characteristics; to have formed the first .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi ‘152, Shishido ‘699, and Moriguchi ‘355 as applied to claim 1 above, and further in view of Matsushima ‘932 and Yudasaka ‘427.
With respect to claim 13, Yokoi ‘152, Shishido ‘699, and Moriguchi ‘355 teach the device as described in claim 1 above, but primary reference Yokoi ‘152 does not explicitly teach the additional limitations the channel region is a polycrystalline silicon region which has a crystallization rate Xc of 90% or more; and the first region and the second region are polycrystalline silicon regions each of which has a crystallization rate Xc of 90% or more.
However, Matsushima ‘932 teaches (FIG. 1) a silicon semiconductor layer (14) comprising a polycrystalline channel region (143) having a lower crystallinity than a 
Further, Yudasaka ‘427 teaches a crystallization rate of preferably greater than 90% as art-recognized crystallization rates for a polycrystalline silicon film (col. 18, ln. 39-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the channel region, the first region, and the second region of Yokoi ‘152, Shishido ‘699, and Moriguchi ‘355 as polycrystalline silicon regions as taught by Matsushima ‘932 to provide a thin film transistor having properly adjusted properties (e.g. electron mobility, leakage current, etc.) by adjusting crystallinity of a polycrystalline silicon; and to have formed the channel region, the first region, and the second region of Yokoi ‘152, Shishido ‘699, Moriguchi ‘355, and Matsushima ‘932 each of which having a crystallization rate Xc of 90% or more as taught by Yudasaka ‘427 as art-recognized crystallization rates for a polycrystalline silicon film.

Response to Arguments
Applicant’s amendments to claim 9 are sufficient to overcome the objections to the drawings and the specification made in the non-final rejection filed 27 July 2020.  The objections to the drawings and the specification have been withdrawn.
Applicant’s amendments to claim 9 are sufficient to overcome the 35 U.S.C. 112(a)&(b) rejections of claims 9-11 and 16 made in the non-final rejection filed 27 July 2020.  The 35 U.S.C. 112(a)&(b) rejections of claims 9-11 and 16 have been withdrawn.
Applicant’s arguments, see remarks, p. 13, filed 27 October 2020, with respect to the rejection(s) of claim(s) 1-8 and 12-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, argument (iii) identifies that even if the translucent insulating film (5) of Yamayoshi ‘845 were applied to the TFT of Matsushima ‘932 and the two-step crystallization process suggested by Examiner were performed to form the first and second poly crystalline parts (142 and 143) in the silicon layer (14), the source and drain contact layers (16) should be arranged at intervals from the translucent insulating film (5) in order to position both the polycrystalline parts (142 and 143) in the channel region as shown in FIG. 1 of Matsushima ‘932.  Therefore, the feature, “when viewed from the normal direction of the substrate, a part of the first contact layer overlaps a part of an upper surface of the insulating protection layer and a part of the second contact layer overlaps another part of the upper surface of the insulating protection layer,” of amended independent claim 1 cannot be obtained from the combination of Matsushima ‘932 and Yamayoshi ‘845.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.
Applicant’s arguments with respect to the combination of Matsushima ‘932 and Yamayoshi ‘845 have been considered but are moot because this combination of references is no longer relied upon for the rejection.
Applicant’s amendments to claim 9 are sufficient to overcome the 35 U.S.C. 103 rejections of claims 9-11 and 16 made in the non-final rejection filed 27 July 2020.  See reasons for allowance below.  The 35 U.S.C. 103 rejections of claims 9-11 and 16 have been withdrawn.

Allowable Subject Matter
Claims 9-11, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the method of producing a thin film transistor of claim 9 in the combination of limitations as claimed, noting particularly the newly presented limitations of the claims:
step (C) of forming an insulating film on the semiconductor film, and patterning the insulating film so as to form an insulating protection layer covering a first portion of the semiconductor film and not covering a second portion of the semiconductor film, when viewed from a normal direction of the substrate, the first portion overlapping the insulating protection layer and the gate electrode, and the second portion overlapping the gate electrode but not overlapping the insulating protection layer, the first portion including a region to become a channel region;
step (D) of irradiating the first portion and the second portion of the semiconductor film with laser light from above the insulating protection layer under a same irradiation conditions to crystallize the first portion and the second portion of the semiconductor film so that, in a region overlapping the gate electrode as viewed from the normal direction of the substrate, the first portion of the semiconductor film has a 
Specifically, the prior art of record fails to teach a single irradiation step that crystalizes both a first and second portion of a semiconductor film, wherein the now-crystalized first portion of the semiconductor film is covered by an insulating film and has a crystallinity which is lower than a crystallinity of the second portion of the semiconductor film.
Yokoi ‘152 teaches (FIGs. 5A-5D) a thin film transistor comprising a first portion (404c) of a semiconductor film (404) covered by an insulating film (406) and having a crystallinity which is lower than a crystallinity of a second portion (404a and 404b) of the semiconductor film.  However, the semiconductor film is either initially deposited as a crystalline semiconductor film rather than as an amorphous semiconductor film as claimed ([0134]), or if the semiconductor film is deposited as an amorphous semiconductor film, said semiconductor film is then crystallized by heat treatment prior to a nitrogen treatment ([0062]).  It is this nitrogen treatment which causes the first portion of the semiconductor film to have a crystallinity which is lower than a crystallinity of the second portion of the semiconductor film, not a heat treatment or the laser irradiation as claimed ([0111]).
Matsushima et al. (WIPO Publication 2017/046932, hereinafter Matsushima ‘932; relying on national stage entry US Patent Application 2018/0212065 for translation and citations) of record does not teach an insulating protection layer covering a first portion of the semiconductor film and not covering a second portion of the semiconductor film as claimed.  Even if Matsushima ‘932 were modified by Yamayoshi et al. (US Patent 
Kuo (US Patent Application Publication 2005/0218403) of record teaches (FIGs. 2E-2F) using laser irradiation (222) on a semiconductor film (206a) having two regions, one of which is under an insulating protection layer (208) ([0037-0038).  However, the region under the insulating protection layer (208) becomes a polysilicon channel (212) which has a higher crystallinity than amorphous edge portions (402).  The claim requires this equivalent region to have a lower crystallinity.
Laser irradiation is a common procedure to crystallize an amorphous semiconductor layer into a crystalline semiconductor layer.  However, laser irradiation is usually applied to crystallize an entire semiconductor layer equally.  See, for example, Shimogaichi et al. (US Patent 6,020,224; FIG. 1A; col. 4, ln. 37-57).  Alternatively, a mask treatment is performed to crystallize only a select portion of a semiconductor layer.  See, for example, Yamayoshi et al. (US Patent Application Publication 2011/0079780; FIGs. 12A-12B; [0075]) and Ban et al. (US Patent Application Publication 2019/0088788; FIGs. 3B-3C; [0049]).  The prior art of record does not teach a single irradiation to crystallize an uncovered portion of a semiconductor layer to a high degree of crystallinity while simultaneously also crystallizing a covered portion of said semiconductor layer but to a lesser degree of crystallinity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hu (US Patent Application Publication 2017/0186783) teaches a channel having regions of different crystallinity.
Sugawara et al. (US Patent Application Publication 2020/0006395); and
Sugawara et al. (US Patent Application Publication 2020/0006396) teach thin film transistors comprising semiconductor films having amorphous, microcrystalline, and polycrystalline regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893